Citation Nr: 0516153	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  01-08 347A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to May 
1969.

This case came to the Board of Veterans' Appeals (Board) from 
an April 2001 RO decision that denied, in part, service 
connection for PTSD.  The veteran filed a notice of 
disagreement in June 2001.  In October 2001, the veteran 
perfected his appeal herein, shortly after the RO had issued 
a statement of the case that same month. 


FINDINGS OF FACT

The veteran does not currently have a diagnosis of PTSD.


CONCLUSION OF LAW

Claimed PTSD was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all the evidence in the veteran's 
claims folder, which includes, but is not limited to: the 
veteran's contentions herein; his service personnel and 
service medical records; VA and private medical treatment 
records, dated from 1972 to 2002; and VA examinations dated 
in April 1971, February 1972, February 2001.  Although the 
Board has an obligation to provide reasons and bases 
supporting this decision, there is no need to discuss, in 
detail, all the evidence submitted by the veteran or on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303. 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).

In November 2000, the veteran filed a claim seeking service 
connection for PTSD.  He claimed that while stationed in 
Utipowi, he repaired B-52 bombers which performed bombing 
runs.  He recalled an incident in which he was called upon to 
repair a bomber.  He stated:

I personally fixed the problem, and we went on our 
mission, dropped our bombs, successfully.  About 3 days 
later, we were asked to go North [and] see results of 
that mission.  I did, as a result, it was a real bad 
scene decomposed bodies, craters with dismembered limbs, 
smell of that [and] gunpowder.

A review of the veteran's report of separation, DD 214, 
revealed that he served on active duty in the Air Force from 
January 1966 to May 1969.  His inservice specialty was listed 
as aircraft mechanic.  His service records revealed that he 
served at U-TAPAO Air Base, Thailand in 1967 and 1968.  The 
veteran's military personnel records do not document receipt 
of medals, badges, or citations which denote participation in 
combat.

A review of the veteran's post service medical treatment 
records, dated from January 1972 through August 2002, 
revealed alternative diagnoses of acute adjustment disorder 
with mixed mood, major depression, and PTSD.  The Board notes 
that all of the treatment reports which noted a diagnosis of 
PTSD, failed to identify any specific stressor on which the 
diagnosis was based.  For instance, an October 2000 treatment 
report noted that the veteran described problems with sleep 
nightmares about the Vietnam war, problems with gambling in 
the past, and a strong history of anti-social behavior since 
being a teenager.  

A treatment report, dated in November 14, 2000, noted the 
veteran's history of having served as a crew chief aboard B-
52 bombers for 2 tours from Guam and Thailand flying bombing 
missions over Vietnam.  The report noted the veteran's 
history of having flown over a village in Vietnam which had 
recently been bombed for a fact-finding mission.  They flew 
very low in a smaller plane and were horrified by the damage, 
including body parts lying all around.  No diagnosis was 
listed on this report.  

A November 17, 2000 treatment report noted that the 
psychological testing revealed findings consistent with 
depression and anxiety concerning present situation.  The 
report also stated that, "[h]e endorses similar symptoms as 
those suffering from PTSD, however without an extreme 
life/death horrific traumatic stressor."  The report 
concluded with a diagnosis of acute adjustment disorder with 
mixed mood.  

In February 2001, a VA examination for PTSD was conducted.  
The VA examiner noted that he reviewed the veteran's claims 
folder.  The report noted the veteran's history of serving as 
a B52 bomber mechanic and crew chief, stationed in Vietnam 
and Thailand.  The report stated:

In describing his most troubling military experience, he 
said that he repaired an aircraft that flew (without 
him) on a bombing mission to Viet Nam.  He stated that 
the next day he and others flew over the bombed area to 
see the carnage.  "We laughed when we saw it.  There 
were dead bodies."

The VA examiner, who is also noted that he is one of the 
veteran's treating physicians, indicated that the veteran has 
been somewhat inconsistent regarding his reporting of this 
event.  He initially reported flying over in an airplane, 
then later in a helicopter.  In considering the veteran's 
medical treatment history, the examination report stated:

In Oct. 2000, he was hospitalized at the Memphis VAMC 
and diagnosed with Major Depression with personality 
traits.  He told the medical resident that about a week 
prior to admission, he had placed a gun in his mouth and 
failed to pull the trigger.  He also stated that he was 
thinking about horrible things he had done in Viet Nam.  
The resident mistakenly diagnosed him with PTSD before a 
formal PTSD assessment had been conducted.  

After conducting a mental status examination, the VA examiner 
opined that the history provided by the veteran does not 
support a diagnosis of PTSD.  The examiner also noted that 
the veteran's history and presentation are consistent with a 
personality disorder (that pre-dated the military), with 
depressive features.  

Following a review of the relevant evidence in this case, and 
the applicable laws and regulations, it is the Board's 
conclusion that the preponderance of the evidence 
demonstrates that the veteran does not have PTSD.  In 
reaching this conclusion, the Board finds the VA examiner's 
February 2001 opinion to be most probative in this matter.  
It was based upon a review of the veteran's entire claims 
folder, and provided a detailed analysis to support the 
conclusion reached therein.  Specifically, it listed the 
specific stressor claimed by the veteran, and concluded that 
this alleged stressor does not support a diagnosis of PTSD.  
The VA examiner who prepared the report is one of those 
treating the veteran, and specifically addressed the 
unsupported diagnosis of PTSD which are noted in his clinical 
records.  

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability. "In the absence of proof of a present disability, 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  In this case, the greater weight of 
the evidence is against the conclusion the veteran has PTSD.  
Absent credible evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for PTSD has not been presented and the 
appeal is denied.  

To the extent that the veteran himself believes he has PTSD, 
the Board notes that as a layman, he has no competence to 
give a medical opinion on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). Consequently, 
lay assertions of medical diagnosis cannot constitute 
evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

Veterans Claims Assistance Act of 2000

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  This 
law eliminated the concept of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and provides an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159(b) and (c) (2004).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Here, initial notice was provided in January 2001, prior to 
consideration of his claim in the April 2001 rating decision.

The Board finds that the veteran has been provided VCAA 
content complying notice and proper VA process on his claim.  
The Pelegrini II Court held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  18 Vet. App. at 120-121. 

The RO's January 2001 letter and the October 2001 statement 
of the case advised the veteran what information and evidence 
was needed to substantiate his claim herein and what 
information and evidence had to be submitted by him, namely, 
any additional evidence and argument concerning the claimed 
condition and enough information for the RO to request 
records from the sources identified by the veteran.  In this 
way, he was advised of the need to submit any evidence in his 
possession that pertained to the claim.  He was specifically 
advised that it was his responsibility to support the claim 
with appropriate evidence.  Finally, the documents advised 
him what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

In this case, although the VCAA notice letter that was 
provided to the veteran did not specifically contain the 
"fourth element" (i.e., tell the claimant to provide any 
relevant evidence in his or her possession), the Board finds 
that he was otherwise fully notified of the need to give to 
VA any evidence pertaining to the claim.  When considering 
the notification letter and the statement of the case, as a 
whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

With respect to the VA's duty to assist, the RO obtained, or 
made reasonable attempts to obtain, all relevant evidence 
identified by the veteran.  Thus, the Board is not aware of a 
basis for speculating that any other relevant VA or private 
treatment records exist that have not been obtained.  In 
addition, the veteran has been provided with a VA examination 
for PTSD. 38 C.F.R. § 3.159(c)(4)(i).  

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran with regard to his claim.  In the 
circumstances of this case, additional efforts to assist or 
notify him in accordance with the VCAA would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case as 
it pertain to the claim herein adjudicated.  Therefore, he 
will not be prejudiced as a result of the Board proceeding to 
the merits of the claim.  


ORDER

Service connection for PTSD is denied.


	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


